230 F.3d 974 (7th Cir. 2000)
Elio Del Vecchio, Plaintiff-Appellant,v.Conseco, Inc., Bankers National Life  Insurance Company, and Great American  Reserve Insurance Company, Defendants-Appellees.
No. 99-4177
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 8, 2000Decided October 23, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP 98-0091-C H/G--David F. Hamilton, Judge.[Copyrighted Material Omitted]
Before Bauer, Posner, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
At one time, Elio  Del Vecchio held a $5,000 whole life insurance  policy issued by Bankers National Life Insurance  Company (Bankers Life). Many years later, he  turned it in and replaced it with a $10,000  universal life policy. He thought, in essence,  that he could transform the $5,000 policy into  the $10,000 policy for free. When that turned out  not to be true, he sued Conseco, Bankers Life,  and Great American Reserve Insurance Company for  defrauding him by inducing him to make the trade.  Del Vecchio's suit was brought on behalf of  himself and other purchasers of the defendants'  life insurance products who had been similarly  defrauded. Because we find that the federal  courts do not have jurisdiction over this case,  it must be dismissed on that basis.


2
* In 1947, Del Vecchio purchased his $5,000 whole  life insurance policy from Bankers Life. For the  next 20 years, he paid premiums, and in 1967  Bankers Life informed him that he was "paid up"  and that his policy would remain in effect  without any further premium payments.


3
In 1982, a Bankers Life agent, Joseph Gennaco,  contacted Del Vecchio and tried to convince him  to turn in his $5,000 whole life policy and  replace it with a $10,000 universal life policy.  Gennaco told him that after his initial premium  payment (equal to the value of his surrendered  policy, which was $3,137.27), he would not have  to make any further premium payments on the new  policy. As Del Vecchio understood it, Gennaco in  effect told him that he could double the size of  his policy without having to pay any additional  money.


4
After mulling over Gennaco's proposal for a  full two years, Del Vecchio purchased the new  policy in 1984. The policy included a "Table of  Premiums and Values," and it explained the table  as follows


5
TABLE OF VALUES--Minimum Cash Values are shown in  the table on Page 4 ["Table of Premiums and  Values"] on the assumption that the Scheduled  Premiums are paid as shown. These values are  based on the Guaranteed Interest Rate and the  Maximum Annual Risk Charges shown in the table on  Page 9, and on the assumption that no loans,  partial withdrawals nor additional premium  payments are made.


6
In 1985, Del Vecchio received his first policy  statement. The statement included the following  language


7
With no loans, partial withdrawals, or future  increases made after this report date, based upon  current assumptions, your policy will remain in  force until maturity with no future premiums.


8
And, based upon guaranteed assumptions, your  policy will remain in force until 5/20/1997 with  no future premiums.


9
For the next nine years, Del Vecchio continued to  receive annual statements from Bankers Life. In  1994, however, he was distressed to observe that  for the first time, the actual cash value of his  policy was less than the cash value "guaranteed"  by the policy, by $366. The actual cash value was  $3,810 (the amount he would receive if he were to  surrender his policy), while the "cash surrender  loan value" listed for year 11 of the policy in  the "Table of Premiums and Values" was $4,176.  The shortfall increased every year thereafter.  Del Vecchio never paid any premium payments  beyond his initial payment on the new $10,000  policy.


10
Believing that he had been duped by the  company's representations at the time he made the  switch in policies, Del Vecchio filed a class-  action lawsuit in federal court in 1998. His  complaint included six counts, all based on state  law, including, among others, breach of contract,  fraudulent misrepresentation, and breach of  fiduciary duty. The district court granted the  defendants' motion for summary judgment on the  basis that the statutes of limitations for Del  Vecchio's various claims had run. Del Vecchio  appeals.

II

11
In his complaint, Del Vecchio asserted that  federal jurisdiction was proper under 28 U.S.C.  sec.sec. 1332 and 1367. But in order to support  jurisdiction under sec. 1332, two requirements  must be satisfied: complete diversity of  citizenship between the plaintiffs and the  defendants, and the proper amount in controversy  (now and when Del Vecchio sued, more than  $75,000). Del Vecchio's problem is not the  citizenship requirement, as the parties are  clearly diverse: Del Vecchio's domicile is in  Massachusetts, while each of the three corporate  defendants is incorporated in either Indiana or  Texas, and all have their principal place of  business in Indiana. Rather, Del Vecchio's  difficulty lies in meeting the amount in  controversy requirement.


12
Snyder v. Harris, 394 U.S. 332 (1969), held  that Fed. R. Civ. P. 23 does not alter the  general rule that multiple persons' claims cannot  be combined to reach the minimum amount in  controversy. A few years later, the Court  extended Snyder's rule to the situation in which  the named plaintiff's claim met the statutory  amount in controversy, but unnamed class members  had claims that did not. See Zahn v.  International Paper Co., 414 U.S. 291 (1973).  Since the passage of the supplemental  jurisdiction statute, 28 U.S.C. sec. 1367, there  has been a conflict in the circuits on the  question whether Zahn's holding survives the  enactment of sec. 1367. This court concluded that  it did not, in Stromberg Metal Works, Inc. v.  Press Mechanical, Inc., 77 F.3d 928, 930-33 (7th  Cir. 1996). Although it had appeared that the  Supreme Court would resolve the issue, it did not  in the end, instead affirming by an equally  divided court the Fifth Circuit's decision (which  had taken the same position as Stromberg Metal  Works) in In re Abbott Laboratories, 51 F.3d 524,  528-29 (5th Cir. 1995), aff'd as Free v. Abbott  Laboratories, Inc., 120 S.Ct. 1578 (2000). In any  event, the issue has been settled for this  circuit's purposes for some time. See also In re  Brand Name Prescription Drugs, 123 F.3d 599, 609  (7th Cir. 1997). Ultimately, though, the  continuing vitality of Zahn is irrelevant here,  because unless we were to accept some of Del  Vecchio's more creative arguments (which we  discuss below), this case fits into the Synder  pattern rather than the Zahn one. And, as we now  explain, Del Vecchio's suit cannot proceed under  Snyder.


13
Del Vecchio's complaint included the following  allegations about the amount in controversy


14
The amount-in-controversy exceeds $75,000,  exclusive of interests and costs. Specifically,  Plaintiff has alleged unjust enrichment and seeks  the imposition of a constructive trust. As a  result, he has an undivided interest in the full  recovery in this action, which will substantially  exceed the necessary jurisdictional amount.


15
From the language of his pleading, it appears  that Del Vecchio was trying to evade Snyder by  framing the amount in controversy in terms of  what the defendants would have at stake if the  class action were certified: their total unjust  enrichment over which Del Vecchio seeks the  imposition of a constructive trust. (Presumably,  he is proposing to act as the trustee for the  other class members.) Del Vecchio's theory,  however, amounts to a complete end-run around the  principles enunciated in Snyder. See In re Brand  Name Prescription Drugs, 123 F.3d at 610  (discussing this problem). While this court has  adopted the "either viewpoint" approach (that is,  the amount in controversy can be determined from  either the plaintiff's or the defendant's  viewpoint), see McCarty v. Amoco Pipeline Co.,  595 F.2d 389, 395 (7th Cir. 1979), cited in In re  Brand Name Prescription Drugs, 123 F.3d at 609,we have nonetheless maintained that "[w]hatever  the form of relief sought, each plaintiff's claim  must be held separate from each other plaintiff's  claim from both the plaintiff's and the  defendant's standpoint." In re Brand Name  Prescription Drugs, 123 F.3d at 610. That means,  for Del Vecchio, that the amount in controversy  from the defendants' point of view is the amount  they risk paying him, not the amount they might  have to pay the entire class.


16
Furthermore, this case does not fit into the  narrow exceptions to the anti-aggregation rule  recognized by the Snyder Court. It is not a case  where there is one res at issue, such as an  estate. In those cases, it is proper to consider  the value of the entire res for purposes of  determining jurisdiction, for even if several  plaintiffs have a claim to it, the recovery is  nonetheless a unitary whole that must then be  divided. See, e.g., Shields v. Thomas, 58 U.S.  (17 How.) 3, 4-5 (1854); Gilman v. BHC  Securities, Inc., 104 F.3d 1418, 1422-23 (2d Cir.  1997) (discussing Shields and the development of  the "common fund exception" to the "non-  aggregation rule"). This is not such a situation,  as each of the insureds Del Vecchio wants to  represent is entitled to his or her own separate  recovery. Under Snyder, Del Vecchio simply cannot  satisfy the amount in controversy requirement by  framing it in terms of the aggregate amount by  which Bankers Life and the other defendants have  been unjustly enriched through their insurance  contracts with the various unnamed class members.


17
Noting this problem with jurisdiction, and our  duty to dismiss the case if jurisdiction is  lacking, McNutt v. General Motors Acceptance  Corp., 298 U.S. 178, 186-87 (1936), we asked the  parties to submit supplemental briefing regarding  the amount in controversy. Del Vecchio responded  by claiming that not only he, but each and every  class member, would be able to assert such high  punitive damages in good faith that each class  member individually would meet the amount  required by sec. 1332, and that the total amount  in controversy has ballooned to $1.5 billion. See  Bell v. Preferred Life Assurance Society, 320  U.S. 238, 240 (1943) (where both actual and  punitive damages are recoverable, each must be  considered to determine jurisdictional amount).  The defendant insurance companies also appear to  rely on the availability of punitive damages, as  we explain below, though they principally  complain that everyone proceeded in good faith  below and that they do not wish to lose their  favorable judgment on the merits.


18
We have no quarrel in principle with the idea  that punitive damages may sometimes be taken into  account in deciding whether the proper amount is  in controversy. As we have written before


19
[w]here punitive damages are required to satisfy  the jurisdictional amount in a diversity case, a  two-part inquiry is necessary. The first question  is whether punitive damages are recoverable as a  matter of state law. If the answer is yes, the  court has subject matter jurisdiction unless it  is clear "beyond a legal certainty that the  plaintiff would under no circumstances be  entitled to recover the jurisdictional amount."


20
Cadek v. Great Lakes Dragaway, Inc., 58 F.3d  1209, 1211-12 (7th Cir. 1995), quoting Risse v.  Woodard, 491 F.2d 1170, 1173 (7th Cir. 1974).  Generally, we give plaintiffs the benefit of the  doubt in these matters, but a complaint will be  dismissed if it "appear[s] to a legal certainty  that the claim is really for less than the  jurisdictional amount." See, e.g., Gardynski-  Leschuck v. Ford Motor Co., 142 F.3d 955, 957  (7th Cir. 1998), quoting St. Paul Mercury  Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289  (1938). And a claim for actual damages that  vastly exceeds the apparent amount at stake ($600  or so) and asserts a right to punitive damages at  the far upper end of the possible distribution of  outcomes must be assessed critically; otherwise,  the statutory limits on federal court  jurisdiction could be undermined. Compare  Gardynski-Leschuck v. Ford Motor Co., 142 F.3d  955 (7th Cir. 1998).


21
Indiana does allow the award of punitive  damages for fraud and breach of fiduciary duty,  and so the first of the two requirements  mentioned above is met. See, e.g., Erie Ins. Co.  v. Hickman by Smith, 622 N.E.2d 515, 519 (Ind.  1993) (breach of duty of good faith); Bud Wolf  Chevrolet, Inc. v. Robertson, 519 N.E.2d 135,  136-37 (Ind. 1988) ("malice, fraud, gross  negligence"). Whether we have jurisdiction, then,  depends on whether, "to a legal certainty," we  are convinced that Del Vecchio is not entitled to  damages sufficient to meet the amount in  controversy requirement. In cases where the  defendants contest punitive damage allegations,  we require the plaintiff to support its claim  with "competent proof," lest fanciful claims for  punitive damages end up defeating the statute's  requirement of a particular amount in  controversy. See Anthony v. Security Pacific Fin.  Servs., Inc., 75 F.3d 311, 315 (7th Cir. 1996).  Here, in the lower court the defendants were  certainly challenging Del Vecchio's substantive  claims to entitlement to punitive damages; their  accommodating attitude did not arise until their  supplemental briefs on appeal, at which point  they found themselves in the slightly odd  position of urging that Del Vecchio indeed had  substantial claims for both actual and punitive  damages. We think it appropriate to review the  new punitive damage allegations with the same  level of scrutiny that we would give such  allegations had they been contested for  jurisdictional purposes below.


22
The defendants now assert that Del Vecchio's  compensatory damages could be as much as $15,000: $5,000 for the policy he traded in and $10,000  for the policy he bought. The defendants then  reason that because Del Vecchio's complaint  includes claims for which Indiana law provides  punitive damages may be available, it is entirely  possible that punitive damages exceeding $60,000  would be awarded. This, we assume, is not because  they are conceding that their behavior might  rationally be seen by anyone as sufficiently  culpable to deserve such an award; it is only an  observation that a 4 to 1 ratio of punitive to  compensatory damages is not uncommon for these  sorts of claims under Indiana law. See, e.g.,  Schimizzi v. Illinois Farmers Ins. Co., 928 F.  Supp. 760, 783-87 (N.D. Ind. 1996) (surveying  Indiana cases in which punitive damages were  awarded against an insurer).


23
This seems like sheer speculation to us,  however, and we do not find it a persuasive  reason to conclude that Del Vecchio individually  has alleged a claim exceeding $75,000 in value.  And in any event, it is Del Vecchio who bears the  burden of proving that the case is properly in  federal court, as it is he who is trying to  invoke federal jurisdiction. McNutt, 298 U.S. at  189; Gilman, 104 F.3d at 1421. But his theory of  jurisdiction fares no better than that of the  defendants. Originally, Del Vecchio took an  approach similar to theirs. In his motion in  opposition to summary judgment, Del Vecchio  listed two types of damages: the shortfall  between the cash value guaranteed by the policy  and the actual cash value (which between 1994 and  1997 amounted to $4,879) and the failure of the  defendants to pay interest on the policy at fair  market rate (no figure is given for this amount,  but given the small dollar amounts at stake, it  cannot be substantial). Being very generous on  the up-side, Del Vecchio's total damages under  this theory hover somewhere between $5,000 and  $10,000--plainly far short of what he needs.


24
In his supplemental brief on appeal, Del  Vecchio abandons this theory for an entirely  different tack. He now asserts (perhaps in  partial response to some of the exchanges that  occurred at oral argument) that his compensatory  damages amount to a mere $600, which represents  the amount of the cash value lost between the  years 1988 and 1996. On top of that modest figure, he claims that a punitive damage award in  the (coincidental?) amount of $75,000 (a ratio of  125 to 1) would be appropriate here. With all due  respect, these new claims strike us as bordering  on the farcical. (Del Vecchio also asserts that  he plans to represent a class of 200,000 policy  holders who have been similarly defrauded, each  of whom would be entitled to a similarly large  punitive damage award. The total recovery that  Del Vecchio expects is the enormous sum of $1.5  billion.)


25
Although it is not unheard of for Indiana  courts to uphold punitive damage awards that  exceed the underlying compensatory awards by  several multiples, a multiplier of 125 lies at  the very outer edge of awards that have been  allowed. As we explained in Anthony, 75 F.3d at  317-18, where we faced a similar situation: "[A]  punitive damage recovery in such a large multiple  of a compensatory recovery as [125] times  stretches the normal ratio, and would face  certain remittitur. Considering the nature of  their claim and the amount of the potential  compensatory damage awards on that claim, a  punitive damages recovery if rendered for the  amount necessary to exceed $[75,000] would be  excessive." (Citations omitted.) Lenient though  it is, the St. Paul test for satisfying the  jurisdictional amount has some outer limits, and  we conclude that Del Vecchio has exceeded them.  His individual claim does not meet the  requirement of sec. 1332 that more than $75,000  must be at stake, and this is not a case in which  he can rely on the potential claims of his  putative class members.

III

26
While we are not unsympathetic to the waste of  effort represented by a case that has been fully  litigated in the wrong court, both the Supreme  Court and we ourselves have noted time and again  that subject matter jurisdiction is a fundamental  limitation on the power of a federal court to  act. See, e.g., Steel Co. v. Citizens for a  Better Environment, 523 U.S. 83, 94-95 (1998);  Indiana Gas Co. v. Home Insurance Co., 141 F.3d  314, 318 (7th Cir. 1998). Once it appears, as it  has here, that subject matter jurisdiction is  lacking, only one path lies open to us. We hereby  Vacate the order dismissing the action on the  merits and Remand the case with orders to dismiss  it for want of federal subject matter  jurisdiction.